DETAILED ACTION
This office action is in response to the communications: application filed on 12/06/2019.  Currently, claims 1-20 are pending in the application and claims 1-20 are subject to restriction requirement. Claims 1, 5, and 13 are independent claims. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
This application contains claims directed to the following patentably distinct
Species and restriction to one of the following is required under 35 U.S.C. 121:
Species I: claims 1-12 are drawn to Embodiment as follows: 
Directed to an array of integrated pixel and memory cells configured for deep in-sensor, in-memory computing ( e.g., of neural networks) where each cell incorporates memory of DRAM structure; and specific configuration/ connectivity of photodiode, select transistor, sense node with respect to the DRAM structure. Embodiment is associated with Fig. 2, Fig. 8-Fig. 12. Classified in e.g. G11C11/4085, G11C11/4094, G06F17/16, H01L27/10805, G06N3/063.
Species II: claims 13-20 are drawn to Embodiment as follows: 
Directed to an array of integrated pixel and memory cells configured for deep in-sensor, in-memory computing ( e.g., of neural networks) where each cell incorporates  memory of  ROM structure; and specific configuration/ connectivity of photodiode, select transistor, sense node with respect to the ROM structure. Embodiment is associated with Fig. 1, Fig. 3A--Fig. 7C. Classified in e.g. G11C17/02, H01L 27/112, H01L27/14612
The species are independent or distinct because species comprise different memory cell type that are mutually exclusive to each other. In addition, these species are not obvious variants of each other based on the current record. Species I (claims 1-12), Species II (claims 13-20) are different apparatus since photodiode connectivity to different memory cell is different . Species I can be used in a different platform or system than species II.  Species I is likely to require refresh/ reset circuitry for capacitor refresh. Species II is expected to have faster computing capability than species I because no capacitor is involved.
Because these species and inventions are distinct for the reasons given above, there is a search and/or examination burden for the patentably distinct inventions and method as set forth above because at least the following reason(s) apply: 
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
The prior art applicable to one invention would not likely be applicable to another.
The inventions are likely to raise different non-prior art issues under 35 U.S.C 101 and/or 35 U.S.C 112, first paragraph.
The inventions have acquired a separate status in the art in view of their different classification (see USPC and CPC above).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species.
MPEP § 809.02(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825



/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825